Citation Nr: 0513984	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-30 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating from 10 percent for 
residuals of a left knee injury.

2.  Entitlement to an increased (compensable) rating for 
residuals of a right knee injury.

3.  Entitlement to an initial compensable rating for a 
status-post fracture of the little finger on the left hand.

4.  Entitlement to an initial compensable rating for a 
status-post fracture of the index and little fingers of the 
right hand.  

5.  Entitlement to service connection for a disability of the 
left thumb, left middle finger, and right thumb.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
April 1972 and from September 1975 to February 1980. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the veteran's claim seeking 
increased ratings for his left and right knee disabilities, 
and granted initial noncompensable ratings for a left fifth 
finger disability and a right index and fifth finger 
disability.  

During the course of the appeal, review of the veteran's 
claim was moved to the Atlanta, Georgia, Regional Office.  

The veteran's claim is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


REMAND

Reasons for Remand:  To obtain relevant records, clarify 
certain findings on examination, apply all relevant rating 
criteria, and ensure proper notification under the VCAA.  
Regarding the veteran's claims for increased ratings for his 
left and right knee disabilities, he asserted at his January 
2005 hearing (pages 11-12) that he had undergone an MRI in 
2002 either in Oakwood, Georgia, or at the Atlanta VA Medical 
Center.  He testified that the MRI was conducted around the 
same time as his QTC examination in September 2002.  An MRI 
report is not of record.  

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
the procurement of medical records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  VA's 
statutory duty to assist a claimant in developing facts 
pertinent to his claim encompasses searching records in its 
possession.  Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990).  
Accordingly, the veteran's claim must be remanded in order to 
obtain the MRI report from 2002.  Moreover, the Board notes 
that the September 2002 examiner indicated that an MRI would 
be needed to determine the significance of a meniscus tear of 
the right knee.  Therefore, if there is no report of an MRI 
having been conducted on or about September 2002, VA should 
order one to be conducted on remand.

Inasmuch as the veteran's claim must be remanded with regard 
to the MRI , he should also be afforded a VA examination that 
discusses the nature and severity of his bilateral knee 
disabilities.  In particular, at the veteran's September 2002 
VA examination, the examiner noted that the veteran had a 
meniscus tear of the right knee.  However, it is not clear 
whether the veteran had locking, pain, and effusion into the 
joint pursuant to Diagnostic Code 5258.  In this regard, the 
September 2002 examiner seemed to indicate that there was 
"evidence of locking" on examination of the knees but then 
in another part of the report noted locking by history with 
regard to the right knee.  Where the record does not 
adequately reveal the current state of the veteran's service-
connected disability, fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination.  
Goss v. Brown, 9 Vet. App. 109, 114 (1996).  
In the August 2003 Statement of the Case (SOC), the RO denied 
for the first time the issue of service connection for 
residuals of injuries to the left thumb, middle finger, and 
right thumb.  The veteran submitted a VA Form 1-9 in August 
2003 in which he checked the box indicating that he wished to 
appeal all of the issues listed on the SOC.  As this document 
is accepted as a timely Notice of Disagreement (NOD) 
regarding the aforementioned service connection issue, the 
Board is required to remand this issue to the RO for issuance 
of a Statement of the Case (SOC).  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

In rating the veteran's service-connected finger 
disabilities, it is pointed out that he is service-connected 
for two fingers on his right hand, and one finger on his left 
hand.  The rating criteria provide higher ratings based on 
the number of fingers that are disabled.  Accordingly, 
because a finding of service connection for any other finger 
disabilities-during further development of these issues 
should the veteran perfect his appeal of them--could change 
the outcome of the initial rating claims for his right and 
left hands, the issues are deemed to be inextricably 
intertwined with each other.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 
(1994); Henderson v. West, 12 Vet. App. 11 (1998).  
Therefore, since the issue of service connection for a 
disability of the left thumb, left middle finger, and right 
thumb has been remanded for the development noted above, the 
issues of greater initial ratings for a status-post fracture 
of the little finger on the left hand, and status-post 
fracture of the index and little fingers of the right hand 
must be held in abeyance pending the outcome of further 
development should the veteran complete his appeal to the 
Board of his claims for service connection for the other 
fingers.  

The veteran filed a claim for his "hands" in an August 2002 
document, that was received at the RO on August 16, 2002.  
The schedular criteria by which rating finger disorders are 
rated changed during the pendency of the veteran's appeal. 
See 67 Fed. Reg. 48784-01 (July 26, 2002) (effective August 
26, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5230.  However, the January 2003 rating decision and 
August 2003 Statement of the Case only considered the 
veteran's claim according to the new rating criteria; thus, 
adjudication of the increased rating claims for the service-
connected left fifth finger, and right index and fifth finger 
disabilities must include consideration of both the old and 
the new criteria.  VAOPGCPREC 3-2000.  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used. Id.; cf. Jones v. Principi, 18 Vet. 
App. 248, 257 (2004).

Even though the veteran was afforded a VA examination in 
September 2002, inasmuch as the veteran's claims for 
increased ratings for his disabilities must be remanded for 
the aforementioned considerations, he should be also afforded 
a VA examination that determines the current severity of his 
disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Furthermore, it is noted that the appellant's claim requires 
further development to ensure compliance with the notice and 
duty-to-assist provisions of the Veteran's Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).  Although letters were sent to the appellant in August 
2002 and April 2003 that told him that the RO would help get 
such things as medical records, employment records, or 
records from other Federal agencies, and also asked him to 
complete the enclosed VA Forms showing where he received 
medical treatment for, he was not advised of the requirements 
to substantiate his claims for increased and greater initial 
ratings.  Specifically, he was not told of the evidence 
needed to substantiate his claims for increased ratings for 
his knee disabilities and initial compensable ratings for his 
right and left finger disabilities.  Accordingly, his claim 
must be remanded so that he can be provided notice as 
required under these provisions in written format.  

Regarding the veteran's claim for service connection for a 
disability of the left thumb, left middle finger, and right 
thumb, the veteran injured his hands in a motorcycle accident 
in December 1970 while in service.  He asserted that he was 
treated at the "Davis-Monthan Air Force Base" in Tucson, 
Arizona, in 1970-1971.  The service medical records are of 
record, but the hospitalization records from this period are 
not of record.  A service medical record from this time 
indicates that the veteran was hospitalized from December 23, 
1970, to February 16, 1971.  Although VA attempted without 
success to obtain these clinical records in 1973 in between 
the veteran's first and second periods of active duty, the 
Board concludes that on remand, another attempt should be 
made to obtain these clinical records
.  
To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Attempt to obtain the MRI report from 
the Atlanta VA Medical Center or the VA 
clinic in Oakwood, Georgia, from 2002.  
Obtain all medical records regarding the 
veteran's knees from these facilities.  
Obtain any service clinical records of 
the veteran's for the time period from 
December 1970 to February 1971 from the 
hospital at "Davis-Monthan Air Force 
Base" in Tucson, Arizona.  Ask the 
veteran to provide more details of these 
hospitalizations.  If these records 
cannot be obtained, this fact should be 
documented for the claims folder.  

2.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its 
implementing regulations. See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159.  The appellant 
and his representative must be notified 
of any information and medical or lay 
evidence that is necessary to 
substantiate the claims of increased 
ratings for his left and right knee 
disabilities, and initial compensable 
ratings for his status-post fracture of 
the little finger on the left hand, and 
his status-post fracture of the index and 
little fingers of the right hand, which 
information and evidence, if any, the 
claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The appellant 
should also be requested to provide any 
evidence in his possession that pertains 
to his claim.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected right and left knee 
disabilities, as well as his service-
connected finger disabilities.  All 
indicated tests or studies should be 
obtained as deemed necessary by the 
examiner.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should include 
responses to the medical questions listed 
below regarding the veteran's knees. 

a.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension?

b.  What is the range of motion of 
the veteran's right knee in terms of 
flexion and extension?

c.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and if he does, is 
such recurrent subluxation or 
lateral instability slight, 
moderate, or severe?  

d.  Does the veteran have recurrent 
subluxation or lateral instability 
of the right knee, and if he does, 
is such recurrent subluxation or 
lateral instability slight, 
moderate, or severe?  

e.  If possible, the examiner should 
describe whether either the left or 
right knee or both knees exhibit 
weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability and, if 
so, what would be the approximate 
degree of additional range of motion 
loss due to these symptoms?

f.  If it is possible to determine, 
the examiner should state whether 
pain significantly limits functional 
ability of either knee or both knees 
during flare-ups or repeated use 
over a period of time and, if so, 
what would be the approximate degree 
of additional range of motion loss 
on use or during flare-ups?

g.  Does the veteran have arthritis 
of either his right or left knee or 
of both knees?

h.  Does the veteran have a current 
meniscus tear in the right knee?

i.  Does the veteran have frequent 
episodes of locking, pain, and 
effusion into the joints of either 
knee? 

The examination report should include 
responses to the requests listed below 
regarding the veteran's fingers: 

a.  Please describe whether the 
veteran has ankylosis (either 
favorable or unfavorable), in any of 
the joints in his fingers.

b.  For each of the veteran's 
fingers, please describe how far the 
veteran can flex his fingers towards 
the transverse fold of the palm 
(i.e., can he flex the fingertip to 
within 2 inches?).

c.  For each of the veteran's 
fingers, please describe how far the 
veteran can flex his fingers towards 
the median transverse fold of the 
palm (i.e., can he flex the 
fingertip to within 2 inches?).

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.

3.  The RO should issue a Statement of 
the Case concerning the issue of service 
connection for a disability of the left 
thumb, left middle finger, and right 
thumb.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board if service connection is not 
granted during the appeal period by the 
RO.  See 38 U.S.C.A. § 7104(a) (West 
2002).  .

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the 
veteran's claim for an increased rating 
from 10 percent for residuals of a left 
knee injury, an increased (compensable) 
rating for residuals of a right knee 
injury, and initial compensable ratings 
for a status-post fracture of the little 
finger on the left hand, and an initial 
compensable rating for a status-post 
fracture of the index and little fingers 
of the right hand.  The ratings for the 
veteran's finger disabilities must 
include consideration of both the old and 
new rating criteria.  In the event that 
the claim is not resolved to the 
satisfaction of the appellant, issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




